DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4 August 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1-2 and 7-8 are objected to because of the following informalities:  The claims must be in the form of a sentence which ends with a period.  Please amend claims 1-2 and 7-8 so that the recited formula is within the period.  See MPEP § 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1-6, the claims are indefinite as they do not recite where the irradiance takes place.  Is the method for irradiating an airflow at a specific distance from the source of ultraviolet light or is the method intended to irradiate a surface?  For the purpose of examination, the claims are interpreted as requiring the irradiance to be “on an irradiated surface” in the same manner as instant claim 7.
In regards to claims 1-2 and 7-8, it is noted that the claims do not recite upper or lower bounds for the irradiance, thus the claims are indefinite.  It is viewed that as the irradiance approaches zero, the ultraviolet light would no longer be effective in inactivating bacteria or viruses.  Conversely, as the irradiance increases, the integrated irradiation dose allowed by the formulas would be too small to be effective in inactivating bacteria or viruses.  It is noted that claims 3-4 provide lower bounds to the irradiance and claim 3 recites the lowest value which has original support in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelleher et al. (US 2021/0379215; hereinafter “Kelleher”).
In regard to claims 1, 3-4 and 7, Kelleher discloses an apparatus (device 10) for inactivating viruses (see [0003]-[0005]) comprising  a light source (light source 118 having 80 Riken 22nm DUV LEDs on stem 112) that emits ultraviolet light having an optical output at a specific wavelength (222 nm) in a range of 200 nm to 235 nm: and a controller (controller 106) that controls an emission intensity of the light source (i.e. if the LEDs are on or off), wherein the controller controls the emission intensity of the light source so that an irradiance (0.2 mW/cm2, see [0070]) on an irradiated surface (interior of a nostril) and an integrated irradiation dose within two hours (10 second treatment to deliver 2 mJ/cm2) satisfies the claimed formula 1 as 0<2<10.704x0.2-0.373 as the rightmost expression equals 19.5102.  Therefore, the apparatus of Kelleher also carries out the method of claim 1 during normal operation.  See paragraphs [0068]-[0070] and Figure 9.
In regards to claims 2 and 8, Kelleher teaches that the preferred radiant exposure level is between about 0.1 mJ/cm2 and 10 mJ/cm2, with 1-2 mJ/cm2 being the most preferred.  With an irradiance of 0.2 mW/cm2 as taught for the embodiment discussed in paragraph [0070], formula 2 is satisfied when radiance exposure levels are below 1.3921 mJ/cm2, which is clearly above the minimum preferred radiant exposure level.  See paragraphs [0017] and [0060].
In regard to claim 6, Kelleher discloses that the interior of a nostril is irradiated by the ultraviolet light.  Therefore, using the broadest reasonable interpretation of the claim, the interior of a nostril is viewed to be “indoors” or, at the very least, capable of being indoors.  Further, the air within a nostril is necessarily exchanged one or more times within two hours through the act of breathing. See [0070] and Figure 25.
In regard to claim 9, Kelleher teaches that the device can optionally comprise an irradiance meter (light sensor 124) which is capable of measuring the irradiance from the irradiated surface such that proper functioning of the device can be determined.  See [0089] and Figure 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelleher.
In regard to claims 5 and 10, Kelleher does not explicitly disclose wherein the embodiment discussed in [0070] has a light source which is operated intermittently.  Kelleher does disclose other embodiments wherein the light source is pulsed at a duty cycle (i.e. intermittently operated) in order to achieve the target optical power output, lower the heat produced, or to increase battery life.  See paragraphs [0083]-[0084] and [0088].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the controller to pulse the LEDs of the apparatus of Kelleher for the purpose of achieving the target optical power output, lower the heat produced by the light source or to increase battery life.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.